ViNje, J.
(dissenting). To my mind the evidence shows the plaintiff was guilty of contributory-negligence as a matter of law in failing to look either north or south, or ahead, after having looked when be was 200 feet from the crossing, and when be saw the light of what be thought was an engine behind the shed that obstructed bis view. Had be looked to the south at any time within sixty feet of the crossing be could have seen the engine standing only seventy-five feet away and beaded south, with the headlight and blizzard lights burning. lie himself says if be bad so seen the engine *619be would have supposed cars were behind it. The fact that the accident happened in a way not anticipated does not affect plaintiff’s duty to look when approaching such a pláce of danger as a grade railway crossing. the darkness only emphasized the need of looking, and of seeing that which could be seen. No one'can be said to have exercised ordinary care, within the rule repeatedly declared by this court, who fails to look when approaching a grade railway crossing where looking would materially add to his safety. Under such circumstances the duty to look is imperative, and juries should not be permitted to nullify it. The case falls within the decisions of White v. M., St. P. & S. S. M. R. Co. 147 Wis. 141, 133 N. W. 148; O’Toole v. D., S. S. & A. R. Co. 153 Wis. 461, 140 N. W. 293; and Hains v. Johnson, post, p. 648, 143 N. W. 653.
Marshall, J. I concur in the opinion of ViNJE, J.